DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen (US 2017/0218936); 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above.

Chen discloses in claim 1:  A thin gas transportation device (1, best seen in figures 1A and 7B), comprising: an inlet plate (at 11) having: a first surface (top or bottom); a second surface (top or bottom) opposite to the first surface; a plurality of inlet holes (110) respectively penetrating from the first surface to the second surface; a convergence chamber (111) recessed from the second surface, wherein the convergence chamber is located at a center portion (111 see figure 2A) of the second surface; and a plurality of inlet channels (112) recessed from the second surface, wherein one end of each of the plurality of inlet channels is connected to a corresponding inlet hole of the plurality of inlet holes (as shown), and the other end of each of the plurality of inlet channels is connected to the convergence chamber; a resonance sheet (12) attached to the second surface, wherein the resonance sheet has: a central perforation (at 120) disposed at a center portion of the resonance sheet; a vibration portion (defined by exposed surface area to 111, and see figure 7C) disposed around the central perforation and corresponds to the convergence chamber (111); and a fixed portion (i.e. the perimeter of the sheet 12 see figure 7B fixed) disposed around a periphery of the vibration portion, wherein the resonance sheet is attached to the inlet plate through the fixed portion; an actuating element (13) attached to the fixed portion of the resonance sheet (on the bottom of 12 see figure 7B); a first insulation frame (141) attached to the actuating element; a conductive frame (15), having: a conductive outer frame (i.e. the perimeter of 15) attached to the first insulation frame; an elastic conductive pin (extending curvilinearly from the inside of the frame of 15, figure 1A, at 1002, and see at least partially annotated figure 1A below), 

    PNG
    media_image1.png
    703
    1362
    media_image1.png
    Greyscale

wherein one end (at 1004) of the elastic conductive pin is connected to an inner edge portion (at 1008) of the conductive outer frame, and the other end (at 1006) of the elastic conductive pin extends obliquely (via angle 1010) toward the actuating element and forms a bent portion (at 1012), wherein the bent portion (i.e. the entire cantilevered bent curved portion of 1012, see figure 5A-5E) presses against the actuating element and is electrically connected to the actuating element (as necessarily shown to provide the electrical contact to the piezo unit), and wherein the bent portion is strip-shaped (i.e. a curved strip); and a conductive piece (at 151) connected to an outer edge portion of the conductive outer frame; and a second insulation frame (at 142) attached to the conductive frame.

Chen discloses in claim 2:  The thin gas transportation device according to claim 1, wherein a width of the elastic conductive pin gradually shrinks (i.e. the pin narrows to a tip along the curve) from the inner edge portion (at 1004) of the conductive outer frame where the elastic conductive pin is connected [along and] to the bent portion (i.e. the contact is tapered along a curve, wider at the base and narrows along the curved centerline of the bend or bent portion to a rounded tip.) 

Chen discloses in claim 3:  The thin gas transportation device according to claim 1, wherein the bent portion is higher than the conductive outer frame by an abutting distance (at 1014 figure 5D when the actuating element moves up, the abutting distance is defined as higher than the conductive outer frame, to maintain the electrical contact and allow for actuation, where it is noted that under a broad reasonable interpretation of the claim language, there is no requirement that a bend normal to the plane of the conductive outer frame extend beyond such a conductive outer frame plane in a non actuated state of the actuating element, where it is noted that importation of limitations from the written description is improper under MPEP 2111, 2173.05(q), especially considering that the context of the claimed limitation and the features of the prior art reference are the same as claimed). 

Chen discloses in claim 4:  The thin gas transportation device according to claim 3, (and see partially annotated figure 5D below)

    PNG
    media_image2.png
    624
    956
    media_image2.png
    Greyscale

wherein the abutting distance is between 0.05 mm and 0.5 mm (the actuating element (piezo plate) is between 0.3 and 0.5 mm and moves a distance of at least the thickness 1014 of the plate in the direction normal to the plate and so the abutting distance is the same in figure 5D, per paragraph 0031.) 

Chen discloses in claim 5:  The thin gas transportation device according to claim 1, wherein a conductive coating material (at g0, per paragraph 0041) is disposed between the elastic [plate 12] and the actuating element (13); but Chen does not disclose there being a conductive coating adhesive material between the conductive pin and the actuating element; but considering as taught in Chen the above coating material is used to provide for conductive adhesive connection between electrical parts;
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as taught by Chen’s use of conductive adhesive between parts, arrange a conductive adhesive between the conductive pin and the actuating element of Chen, for the purpose of providing as taught in Chen, an conductive connection that can adhere the parts together while still maintaining the conductance between the parts, all for the purpose of maintaining an electrically tight connection, and especially considering that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Chen discloses in claim 6:  The thin gas transportation device according to claim 1, wherein the actuating element comprises: a vibration plate (130) having a square shape (see figure 1A); a frame (131) disposed around the vibration plate; a plurality of connection portions (132) respectively connected between the vibration plate and the frame to provide a flexible support for the vibration plate; and a piezoelectric sheet (133), wherein a shape and an area of the piezoelectric sheet are corresponding to a shape and an area of the vibration plate (both are square), the piezoelectric sheet is attached to the vibration plate, and the piezoelectric sheet presses against the bent portion so as to form an electrical connection between the piezoelectric sheet and the bent portion (through the conductive frame 15, per paragraph 0040.)


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-22 depend from what would be an allowable parent claim, incorporating all the limitations of the allowable parent claim and would be allowable for merely those reasons. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a valve frame having a valve sheet accommodation area; a valve sheet disposed in the valve sheet accommodation area, wherein the valve sheet has a valve hole, and the valve hole is misaligned with the hollowed-out area; and a second thin plate, having: a ventilation surface; a pressure relief surface opposite to the ventilation surface; a ventilation groove recessed from the ventilation surface, wherein the ventilation groove is misaligned with the hollowed-out area of the first thin plate; a ventilation hole disposed in the ventilation groove and hollowed out from the ventilation groove to the pressure relief surface, wherein the ventilation hole locates correspondingly to the valve hole; a pressure relief hole, wherein the pressure relief hole and the ventilation groove are spaced apart with each other; a pressure relief channel recessed from the pressure relief surface, wherein one end of the pressure relief channel extends to an edge of the second thin plate, and the other end of the pressure relief channel is in communication with the pressure relief hole” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamura (US 2017/0215744) discloses a fluid flow valve and pump with a piezoelectric actuator, and pressure relief valve chamber for a manometer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753